DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 8, 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) and further in view of Bahabri (US 20180361334 A1).
Regarding claim 1, the claim makes clear via recitation of the “for manufacturing” and “suitable for” clause that “a cosmetic product”, “a cosmetic texturizing agent”, “a cosmetic active ingredient” and “the content of each capsule” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Ebeling teaches a mixing system ([0028]) comprising:
a liquid reservoir (22);
a liquid pump (13) connected between an outlet of the liquid reservoir (23) and an inlet of a liquid intake pipe (26; see beginning of [0054]) (see modified Fig. 1, 2);
two capsules (33; [0061])
a pressure expeller (end of [0059] stating “said capsule can be exposed to an excessive water pressure or can be opened by mechanical stressing,…”);
a mixing device (16) comprising a container (11; see [0053] stating “a homogenization device 16 is subsequently connected to the chamber 11…”), the first capsule compartment (30) containing the first capsule (33) and the second capsule compartment (30) containing the second capsule (33) and [mixing device] receiving contents of the first and second capsules expelled from their respective capsule compartments (see Fig. 2), the container (11) being in fluid communication with the outlet (23) of the liquid intake pipe (25) with introduction of liquid into the container (see end of [0049] and [0053]) and the mixing device (16) further comprising a mixing member (see [0043] – [0048] stating rotor/stator and stirring device); 
Ebeling also teaches first and second capsule compartments (30; see white boxes in Fig. 3), a pressure expeller (end of [0059]) and a mixing device (16) comprising a container (11). However, Ebeling fails to teach the following:
a moving plate controlled in rotation about a vertical axis and comprising the first and second capsule compartments;
a mixing device comprising a container arranged below the controlled moving plate with sequentially positioning, above the container;
the mixing device further comprising a mixing member housed in the container; 
Waddell teaches a mixing system ([0002], lines 18 – 20) comprising: 
a moving plate (1, 6) controlled in rotation about a vertical axis (4) and comprising the first and second capsule compartments (3; see modified Fig. 2);
a mixing device (121, 90) comprising a container (123) arranged below the controlled moving plate (see Fig. 1) with sequentially positioning, above the container (see [0086] and [0092] regarding positioning of moving plate);
the mixing device (121, 90) further comprising a mixing member (121) housed in the container (see Fig. 9); 
Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate and the mixing device to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Ebeling also teaches two capsules (33; [0061]) and a pressure expeller (end of [0059]), but is silent on the following:
each capsule comprising a cylindrical wall, a bottom wall with a central orifice, and a piston-forming wall housed in the cylindrical wall,
the pressure expeller, expelling contents by exerting pressure on the piston-forming wall of the corresponding capsule,
Bahabri teaches capsules (300) comprising a cylindrical wall (312, 314), a bottom wall (320) with a central orifice (322), and a piston-forming wall (310 and 310’) housed in the cylindrical wall and a pressure expeller (122), expelling contents by exerting pressure on the piston-forming wall of the corresponding capsule (see Fig. 7 – 7A; [0048]). Ebeling and Bahabri are considered analogous art as they are both in the field of dispensing/mixing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bahabri concerning the capsules and pressure expeller to provide accurate predetermined dispensing ([0001] – [0005]).

    PNG
    media_image1.png
    723
    738
    media_image1.png
    Greyscale

Modified Fig. 1, 2

    PNG
    media_image2.png
    723
    768
    media_image2.png
    Greyscale

Modified Fig. 2
Regarding claim 4, Ebeling teaches a mixing system ([0028]) having a container (11), but fails to teach the container being a removable cylindrical tube closed by a bottom wall, allowing storage and arranged below the first and second capsule compartment of the moving pate.
Waddell teaches a mixing system ([0028]) having a container being a removeable cylindrical tube closed by a bottom wall (see Fig. 9), allowing storage (see [0021] stating the mixture container, 123 can be removed and see lid dispenser, 129 for closing the container for storage) and arranged below the first and second capsule compartment of the moving plate (1, 6) (see Fig. 1 showing container, 123 below the compartments). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the removeable cylindrical tube to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Regarding claim 5, Ebeling teaches a mixing system ([0028]) having a third capsule compartment (see Fig. 3) and a container (11), but fails to teach a moving plate including a third capsule compartment brought above the container.
Waddell teaches a mixing system ([0002], lines 18 – 20) with a moving plate (1, 6) including a third capsule compartment (3 and [0081]; see modified Fig. 2 showing multiple i.e. more than three capsule compartments) brought above a container (123; see Fig. 1). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Regarding claim 6, Ebeling teaches a mixing system ([0028]) having a funnel-shaped compartment (see Fig. 7 showing funnel-shaped receiving spaces i.e. compartments, 34) and container (11) that is in fluid communication (see end of [0049] and [0053]) with the outlet (see modified Fig, 1) of the liquid intake pipe (26). However, Ebeling fails to teach a moving plate brought above the container.
Waddell teaches a mixing system ([0002], lines 18 – 20) with a moving plate (1, 6) brought above a container (123; see Fig. 1). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Regarding claim 7, Ebeling teaches capsules (33), but fails to teach the central orifice is closed off by a frangible membrane seal and the pressure expeller comprising a rod translatable via a motor mounted in the mixing system, exerting pressure on the piston-forming wall of each of the first and second capsules housed in its capsule compartment of the moving plate causing piercing of the membrane seal of the bottom wall of the capsule and the forced flow outside the capsule of its contents into the container located below an outlet of the corresponding capsule compartment.
Bahabri teaches capsules (300) comprising a central orifice (322) is closed off by a frangible membrane seal (see [0065], orifice 322 is closed at the top by a seal), and a piston-forming wall (310 and 310’) and a pressure expeller (122) comprising a rod (122) translatable via a motor mounted in the mixing system (120; see Fig. 1), exerting pressure on the piston-forming wall (310 and 310’) of each of the first and second capsules (300) housed in its capsule compartment (Fig. 1) of the moving plate (140; [0024]) capable of causing piercing of the membrane seal (see [0065] stating “Optionally, a seal covering the opening 312 can be provided (e.g. a label, sticker, or similar removable or breakable element)” of the bottom wall (320, 312’) of the capsule (300) and the forced flow outside the capsule of its contents into the container located below an outlet of the corresponding capsule compartment (see Fig. 7 and 7A). Ebeling and Bahabri are considered analogous art as they are both in the field of dispensing/mixing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bahabri concerning the seal and pressure expeller to provide accurate predetermined dispensing ([0001] – [0005]).
Regarding claim 8, Ebeling teaches a mixing system ([0028]) having a pressure expeller (end of [0059] stating “said capsule can be exposed to an excessive water pressure or can be opened by mechanical stressing,…”), but fails to teach the rotation of a moving plate being controlled via a motor mounted in the mixing system.  USSN 16/343,6193 CBWO03OUS  
Waddell teaches a mixing system ([0002], lines 18 – 20) having a moving plate (1, 6) that is controlled via a motor (11) mounted in the mixing system ([0025] and [0083]) and a pressure expeller (50; [0076]) that forces flow out of containers (i.e capsules 9) that are housed in moving plate compartments (3; modified Fig. 2). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Regarding claim 15, Ebeling teaches a mixing system ([0028]) having a mixing member (see [0043] stating roto/stator and stirring device) of the mixing device (16) producing an emulsion from liquid coming from the reservoir (see [0049]), cosmetic ingredients (12) coming from the first and second capsule compartments (30).  
Regarding the melted cosmetic texturizing agent and cosmetic active ingredient limitations in claim 15, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 23, Ebeling teaches the container (11) being in fluid communication with the outlet (23) of the liquid intake pipe (25) (see end of [0049] and [0053]). However, Ebeling fails to teach a moving plate brought above the container (i.e. in fluid communication…through a rotation of the moving plate).
Waddell teaches a mixing system ([0002], lines 18 – 20) with a moving plate (1, 6) brought above a container (123; see Fig. 1). Ebeling and Waddle are considered analogous art as they are both in the field of dispensing/mixing apparatus for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Waddle concerning the moving plate to provide a reliable and simple mixing system for repeatedly providing specific mixtures in an automated manner tailoring to the needs of different customers thereby also improving customer satisfaction ([0047]). 
Regarding the limitation, “…after expulsion of the cosmetic texturizing agent from the corresponding capsule”. This limitation relates to a process step and does not structurally differentiate the container, outlet of the liquid intake pipe and the moving plate in a structurally patentable way. 
Regarding claim 24, Ebeling teaches the container (11) being in fluid communication with the outlet (23) of the liquid intake pipe (25) (see end of [0049] and [0053]) in a direct manner.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) and Bahabri (US 20180361334 A1) as applied to claim 1 above, and further in view of Dille (US 20130287913 A1).
Regarding claim 2, Ebeling teaches a mixing system ([0028]) having a mixing member (see [0043] – [0048] stating rotor/stator and stirring device). However, Ebeling fails to teach the mixing member mounted at the bottom of the container on an axle coaxial to the latter, passing through the bottom wall of the container and being driven by a motor, mounted in the mixing system.
Dille teaches a mixing system (1) having a mixing member (14) mounted at the bottom (Fig. 11) of the container (3) on an axle coaxial (31) to the latter (coaxial to the container, 3), passing through the bottom wall of the container (Fig. 12) and being driven by a motor (12), mounted in the mixing system (1). Ebeling and Dille are considered analogous art as they are both in the field of dispensing (cosmetics and juice)/mixing apparatus, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Dille concerning the mixing member and the bottom wall of the container to provide a simple, compact and automatic mixing system for dispensing end product to user ([0013] – [0014]). 
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) and Bahabri (US 20180361334 A1) as applied to claim 1 above, and further in view of Aouad (US 20120241045 A1).
Regarding claim 9, Ebeling teaches a mixing system ([0028]) having a container (11), but fails to teach the mixing system further comprising a hollow cooling liquid circulation block at least partially surrounding the container, and whereof the liquid inlet and outlet of said cooling liquid block are connected to the liquid reservoir by another pump and cool the mixture contained in the container.
Aouad teaches a mixing system (1) comprising a hollow cooling liquid circulation block (101, 105; Fig. 1) at least partially surrounding a container (70; see Fig. 1, and whereof the liquid inlet and outlet of said cooling liquid block (105; see modified Fig. 1) are connected to the liquid reservoir (150) by another pump (160, see end of [0027]) and cool the mixture contained in the container ([0044]). Ebeling and Aouad are considered analogous art as they both are in the field of mixing/dispensing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Aouad concerning the cooling block to provide control for adjusting the temperature of the mixing container and mixture [0008] thereby having precise control of the end product.
Regarding claim 10, Ebeling teaches a mixing system ([0028]) having a liquid reservoir (22), but fails to teach the liquid reservoir comprising two reservoir compartments separated by an inner wall, a first of the reservoir compartments being connected to the liquid pump of the mixing system and a second reservoir compartment being connected to the cooling block via the other pump.
Aouad teaches a mixing system (1) having a liquid reservoir (150) comprising two reservoir compartments separated by an inner wall (see modified Fig. 1), a first of the reservoir compartments being connected to the liquid pump of the mixing system and a second reservoir compartment being connected to the cooling block via the other pump (see [0043] stating one or more pumps, 160 and see Fig. 1 showing 160 connected to the cooling coil and mixing system i.e, chamber, 70). Ebeling and Aouad are considered analogous art as they both are in the field of mixing/dispensing apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Aouad concerning the reservoir and the cooling block to provide control for adjusting the temperature of the mixing container and mixture [0008] thereby having precise control of the end product.


    PNG
    media_image3.png
    1005
    1647
    media_image3.png
    Greyscale

Modified Fig. 1
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) and Bahabri (US 20180361334 A1) as applied to claim 1 above, and further in view of Dourlens (US 20160143416 A1).
Regarding claim 11, Ebeling teaches a mixing system ([0028]) further comprising an electrical resistance block (25) interposed between the liquid pump (13) of the mixing system and the liquid intake pipe (26) heating the liquid. Ebeling also teaches pressurized expulsion by the pressure expeller (end of [0059] stating “said capsule can be exposed to an excessive water pressure or can be opened by mechanical stressing,…”). However, Ebeling fails to teach a heater arranged in the first capsule compartment receiving the first capsule, said heater surrounding the first capsule housed in the corresponding capsule compartment.
Dourlens teaches a heater (55) arranged in the first capsule compartment (47) receiving a first capsule (1), said heater surrounding the first capsule housed in the corresponding capsule compartment (see Fig. 7 and [0161], [0167]). Ebeling and Dourlens are considered analogous art as they are both in the field of dispensing/mixing apparatuses for cosmetic products, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Dourlens concerning the heater block to provide control over texture of product, fluidizing capsule contents ([0053]) and ease for expelling solid contents in the capsule [0075].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 20100024361 A1) in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided) and Bahabri (US 20180361334 A1) as applied to claim 6 above, and further in view of Fiastre (US 20180200684 A1).
Regarding claim 12, Ebeling teaches a mixing system ([0028]) further comprising a valve (19) arrange in the liquid intake pipe (see Fig. 1, 2) and controlling the circulation of the liquid in the container [0051]. However, Ebeling fails to teach the valve being a solenoid valve. 
Fiastre teaches the use of a solenoid valve (4; see [0077] stating electrovalves). Ebeling and Fiastre are considered analogous art as they are both in the field of dispensing/mixing apparatuses for cosmetics, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Fiastre concerning the solenoid valve to  facilitate and optimize dispensing of the components (see [0077] stating “electrovalves therefore are particularly suitable for distributing the respective desired amounts of the components of the formulation and thus make it possible to prepare said formulation with great accuracy”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 2, 4 – 15 and 23 – 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 17 of copending Application No. 16/329,789 in view of Waddell (CN 101543741 A) (Espacenet English Translation of Specification Provided). Although the claims at issue are not identical, they are not patentably distinct from each other particularly in view Waddell and its teach of a moving plate as disclosed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 15 in the applicant’s remarks filed May 16th, 2022 have been considered but are moot because the new ground of rejection (Bahabri – US 20180361334 A1) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the applicant’s argument on top of pg. 9 in the applicant’s remarks filed May 16th, 2022, the manner in which the liquid is introduced into the container is not structurally patentable and relates to a process step. Furthermore, the prior art(s) relied upon teach a container, capsules, capsule compartments and a moving plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774